828 F.2d 12
Gerald Eugene STANO, Petitioner-Appellant,v.Richard L. DUGGER, Respondent-Appellee.
No. 87-3588.
United States Court of Appeals,Eleventh Circuit.
Aug. 28, 1987.

Larry H. Spalding, Capital Collateral Representative, Mark Evan Olive, Chief Asst., Capital Collateral Representative, and Lissa J. Gardner, Staff Atty., Capital Collateral Representative, Tallahassee, Fla., for petitioner-appellant.
Robert A. Butterworth, Atty. Gen., and Margene A. Roper, Asst. Atty. Gen., Daytona Beach, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida;  Patricia C. Fawsett, Judge.
Before FAY, ANDERSON and EDMONDSON, Circuit Judges.

BY THE COURT:

1
It is ordered that appellant's application for a certificate of probable cause is hereby GRANTED.  The execution of appellant is STAYED pending further order of this court.